Title: To John Adams from William P. Gardner, 19 May 1818
From: Gardner, William P.
To: Adams, John


				
					Venerable Sir,
					Washington City 19th. May 1818.
				
				I yesterday had the pleasure to receive the Letter which you did me the Honor to address to me under date of the 11 Instant for which you  will be pleased to accept my thanks.—It is indeed highly grateful to my feelings to have the honor of a friendly Letter from one of the most illustrious founders of the American Republic.—I observe that your Hand is tremulous, the enevitable Consequence of a very advanced Age, hence I presume that writing has become extreemly irksome to you.—I feel Regret that I have been the Cause of imposing the task.—In answer to one part of your Letter, I wou’d wish to remark that the Copy Declaration of Independence about to be publishd in Philadelphia is not by Mr. De La Plane, but by a Mr. Binns.—I can only gather from the Proposals that your Likeness is not intended to embellish his plate.—I am extreemly sorry that this is the Case.—Some Explanation is here necessary for your Information.—So long back as about the Presidency of General Washington, under whose Administration I was employd in the Treasury Department of the United States I contemplated publishing a splendid Copy of the Declaration of American Independence with emblematical Ornaments, likenesses of the most prominent characters who acted upon that ever memorable Occasion and fac Similies of the Signatures of the immortal Band of Patriots who signed it.—As there were no Artists at that time in Philadelphia to execute the Business in such manner as I cou’d wish the matter continued at rest in my Mind.In the early part of the Year 1810 in this City I became acquainted with Mr. George Murray, an Engraver of Eminence in Philadelphia who was introduced to me by letter from a Gentleman of that City.—I found Mr Murray an intellegent, well informd Man and concluded he was one of the fittest persons to form an Association with in Order to carry on and bring to completion my intended publication.—I accordingly unfolded my Mind to him under an Injunction of Secrecy.—This he promised faithfully to observe.—I told him I had come to a fixt Determination to do nothing in this Business without previously consulting Mr. Jefferson, who I believed to be one of the main Stays of our Country on that trying Occasion.—The matter rested here for some time, my Duties in Office requiring my close Attention from Day to day.On the 13 February 1813 I wrote to Mr. Jefferson enclosing a Sketch drawn by the late Mr. Barralet of Philadelphia.—A Copy of Mr. Jefferson’s Answer I did myself the Honor to enclose to you.The Sketch drawn by the late Mr. Barralet represented the Genius of Liberty indignantly hurling to Destruction the Demon of Tyranny and trampling on Crowns, Sceptres and other Appendages of Royalty.—Beneath were three medallion Ovals intended to represent Likenesses of the most prominent of those immortal Patriots who Signed that glorious Charter of our Country’s Rights and Liberties, and under the Body of the Declaration fac Similies of their Signatures.—This Sketch received the Approbation of Mr. Jefferson, as will appear by the following Extract of his Letter to me of 19 february 1813 in Answer to mine of the 13th: of same month.—“I am too little versed in the Art of Design to be able to offer any Suggestions to the Artist.—So far as I am a Judge the Composition appears to be judicious and well immagind.—Were I to hazzard a Suggestion it shoud be that Mr. Hancock as President of Congress shoud occupy the middle and principal place. (in the Ovals)“No Man better merited than Mr. John Adams to hold a most conspicuous place in the Design.—He was the Pillar of its Support on the floor of Congress, its ablest Advocate and Defender against the multifarious Assaults it encountered; for many excellent persons opposed it on Doubts whether we were provided sufficiently with the means of supporting it, whether the minds of our Constituents were yet prepared to receive it &ca., who, after it was decided, united Zealously in the measures it called for.”In accordance with the Suggestion and wish of Mr. Jefferson, which in fact immediately became mine also, on the Receipt of his Letter, I came to the fixt Determination to render unto Cæsar the things that are Cæsars, to render Justice to whom it was due.—My intention was that the Likeness of Mr: Hancock as President of Congress shoud occupy the Middle and principal place in the three Ovals.—Mr. Jefferson and yourself each side.—I transmitted to Mr. Murray a Copy of Mr. Jefferson’s Letter.—From time to time I expected to have heard from him on the subject.—He has since observed a profound Silence and the first Intimation or Knowledge I had of the publication of this important state paper going on was by the proposals issued in the Democratic Press of Philadelphia by John Binns, in which Mr. Murray’s name is announced as one of the Engravers.—The Reason why he has not been announced as a Principal in the undertaking must be obvious to the decerning mind, when the public are informd that I have in my Possession many of the Letters of Mr. Murray to me, which go to prove the Connection subsisting between us in this undertaking.—By their Prospectus I find, venerable sir, that they have deviated from my Design by omitting your Likeness.—Both these Persons have landed on our shores since the Peace which gave us Independence.—As adopted Citizens they are now in the full Enjoyment, after having bade farewell to a Land of Tyranny and Oppression of that Liberty and security founded and establishd by the Wisdom and firmness of you, venerable sir, in Conjunction with your illustrious Compatriots.—Yet at the Close of your glorious and useful Life they wou’d treat you thus.In Consequence of the Justice which has been denied you in that quarter Mr. Tyler’s Intention is, I understand to have three Ovals with Likenesses of Mr: Hancock, as President of Congress in the principal or centre and Mr. Jefferson and yourself on each side, surmounted by the American Eagle with suitable Emblems and surrounded with the words Pro Patria as an Accompanyment to his Copy of the Declaration of Independence.—Venerable Sir—Posterity will be proud to render you the tribute of Justice when the names of your Revilers, those mere Ephemera, together with their falshoods and Calumniations shall have decended to the Silent Tomb of Oblivion.—I also, sir, during my Residence in several parts of Europe have seen many of the nations of that section of the Globe prostrate as footstools at the feet of France during her ill guided sanguinary an mad Revolution and, after having trampled upon the Rights and Liberties of every nation within her power and bathed her huge Limbs in human Gore, I have lived to see her also bow her Neck without a Struggle to an usurper and a Tyrant and in her turn prostrate also.—Never cou’d I observe, either under the Governments of Republican, regal or imperial France, that the Blessings of Liberty, the freedom of Speech and protection of person were effectually secured.—With the Declaration of the Rights of Man in the One Hand, the Successive Rulers of that ill fated nation held the iron Rod of Tyranny in the other.If Mankind wish to be taught Lessons of Liberty, Equality and the Rights of Man the American soil is the only Spot where they can receive them, the only Nation in the world where Liberty has unfurld her Standard.—Thanks, venerable sir, to the illustrious patriots, Heroes and statesmen of ‘76.—May a Kind Providence continue to you Health and every other Blessing is the wish of venerable sir / very respectfully, / Your most obedient / and Humble Servant
				
					Wm. P. Gardner
				
				
					P. S. Mr. Tyler is a young Gentleman possessd of very superior talents in penmanship—He has resided some time in this City and came recommended in the highest Terms by the Governor of New York and most of the principal Characters of that State.—His Father and his Grand father, now about 90 Years of Age, helpt to fight the Battles of our Revolution.—Mr. Tyler told me that he woud transmit two Copies of the Declaration to you—The One on parchment, the other on paper.—I presume he has done so ‘ere this time—He is now in Philadelphia.—I observe what you say in respect to your Likeness wanted by Mr. Delaplane for the national Work of Heads and Lives of illustrious persons.—I am sorry that Mr. Delaplane has not succeeded in obtaining one.—I can perhaps obtain One for him—A very striking likeness.—It is an Engraving a Bust on quarto paper, which some years since belongd to a Gentleman of this City who is now dead.—The likeness is very striking.—You will perhaps ask how do I know this.—I will briefly tell you sir.—When you filld the high and honorable situation of President of these United States you frequented the same places of worship in Philadelphia that I did and my Father before me.—The Presbyterian meeting in Market street south side between third and fourth streets, of which the Reverend James Ewing, Provost of the College of Pennsylvania was minister.—Under that Gentleman at the College of Pennsylvania I received my Education.—At that Meeting-House, I, of course, had an Opportunity of closely examining your features which I have often done and have now in my minds’ Eye a perfect Recollection of your face, as well as your Person.—I will endeavour to procure the Engraving to which I allude.—I have thought it not amiss to give you these Details respecting the publication of the Declaration of American Independence. I have been employd in public Office under four different Presidents, Genl: Washington yourself, Mr. Jefferson and Mr. Madison.—I am at present not in any public situation.—It has pleased God to give me a sufficiency to live upon.—I shou’d be happy to receive merely a few Lines to know that this Letter has reached your Hands.—
				
			